 



APPENDIX “A”

 

SECOND AMENDMENT

to

2003 OUTSIDE DIRECTORS STOCK PLAN

 

THIS SECOND AMENDMENT TO THE PERMA-FIX ENVIRONMENTAL SERVICES, INC. 2003 OUTSIDE
DIRECTORS STOCK PLAN (the “Second Amendment”) was approved by the Board of
Directors (the “Board”) of Perma-Fix Environmental Services, Inc. (the
“Company”) to be effective on July 12, 2012, subject to the approval of the
shareholders of the Company.

 

WHEREAS, Article IX of the 2003 Outside Directors Stock Plan, effective July 29,
2003 (as amended, the “Plan”), provides that the Board may at any time, and from
time to time and, in any respect amend or modify the Plan;

 

WHEREAS, as of July 9, 2012, the maximum number of shares of our common stock
that may be issued under the Plan is 2,000,000 shares (subject to adjustment as
provided in the 2003 Plan), of which 1,810,168 have previously been issued or
reserved for issuance under the Plan, comprised of 1,054,168 shares previously
been issued under the Plan, and 756,800 shares issuable under outstanding
options granted under the Plan;

 

WHEREAS, in order to continue to attract and retain qualified members of the
Board who are not employees of the Company, the Board is of the opinion that it
is necessary that the maximum number of shares of Common Stock that may be
issued under the Plan be increased from 2,000,000 to 3,000,000 shares (subject
to adjustment as provided in the Plan); and,

 

NOW, THEREFORE, the following amendments to the plan are unanimously adopted by
the Board, subject to the approval of the shareholders of the Company:

 

Amendment to Section 4.1:

 

Section 4.1 of the Plan is hereby amended by deleting the number “2,000,000”
from the first full sentence contained therein and substituting in lieu thereof
the number “3,000,000.”

 

The Plan is hereby amended and modified only to the extent specifically amended
or modified by this Second Amendment to the 2003 Outside Directors Stock Plan.
None of the other terms, conditions or provisions of the Plan, is amended or
modified by this Second Amendment to the 2003 Outside Directors Stock Plan.

 

 

 

 